Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11:  The amendment “a second member connected to the support structure that defines the fixed pivot, the first member being pivotably and translationally connected to the second member at the fixed pivot” is unclear. In lines 4 and 5 of the claim, the antenna is required to be “rotatable about the fixed pivot,” yet the new amendment requires “the first member being pivotably and translationally connected to the second member at the fixed pivot.”  The two conditions are mutually exclusive and thus render the scope of the claim indefinite.  For the purposes of applying prior art, the Examiner interprets the claim as the former claim 11. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butland et al. (U.S. Patent No. 5,440,318).
Butland, in figures 6, 21 and 23, discloses:
Claim 1: A mechanical tilt mounting system for a base station antenna, comprising: an antenna (5, fig. 6); a fixed pivot (41, fig. 6) configured to connect the antenna to a support structure (40, fig. 6) at a first location on the support structure, the antenna being rotatable about the fixed pivot to change the angle of inclination of the antenna, the support structure comprising a pole, tower, or other raised structure (col. 6, lns, 21-23; since housing 40 is disclosed as being mounted to a building or tower, it is interpreted as a “raised structure”); an adjustable control arm (figs. 21 and 23) comprising a turnbuckle assembly (209, fig. 21) having a first end (205, fig. 21) connected to the antenna and a second end (204, fig. 21) configured to connect to the support structure at a second location on the support structure that is spaced apart from the first location, wherein adjustment of the turnbuckle assembly rotates the antenna about the fixed pivot (fig. 23).
Claim 4: wherein the turnbuckle assembly comprises a first threaded member (206) defining the first end and a second threaded member (207) defining the second end, wherein one of the first threaded member and the second threaded member is a left-hand thread and the other one of the first threaded member and the second threaded member is a right-hand thread.
Claim 5: wherein the first threaded member and the second threaded member threadably engage a frame (208) such that rotation of the frame causes both of the first threaded member and the second threaded member to be simultaneously extended from or retracted into the frame.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asrokin et al. (U.S. Publication No. 2014/0103184).
Asrokin, in figures 1-3, discloses:
Claim 11: A mechanical tilt mounting system (fig. 1) for a base station antenna, comprising: an antenna (301); a fixed pivot (204) configured to connect the antenna to a support structure (200), the antenna being rotatable about the fixed pivot to change the angle of inclination of the antenna;-25-Attorney Docket No. 9833.4332 an adjustable mount (100) comprising an adjustable arm having an effective length, the adjustable arm comprising a first member (102) defining a first pivot pivotably connected to the antenna and a second member (101) defining a second pivot pivotably connected to a support structure, the first member being pivotably and translationally connected to the second member (fig. 5); and a linear drive (108) for moving the first member relative to the second member to change the effective length.  
Claim 12: wherein the first member is pivotably connected to the antenna at a first axis (107) of rotation and the second member is pivotably connected to a support structure at a second axis (104) of rotation, the effective length being a distance between the first axis of rotation and the second axis of rotation wherein movement of the first member relative to the second member changes the distance (fig. 5). 

Allowable Subject Matter
Claims 2, 3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 19 and 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845